Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-15 are presented for examination.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 
The prior art of record does not teach or suggest individually or in combination about a method or a computer or a network for monitoring and controlling an automated system using a network of sensors and actuators operating in accordance with predetermined policies, wherein measuring effectiveness of a first policy implemented by a first decision point by identifying an intended outcome from the first policy, measuring an input from a sensor following implementation of the first policy, and comparing the input from the sensor with an intended outcome of the first policy to derive a satisfaction measure and using the satisfaction measure as a metadata element in data transmitted to one or more further decision points to control implementation of further policies associated with the further decision points.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Pursuant to MPEP 606.01, the title has been changed to read:
-- MONITORING OF DISTRIBUTED SYSTEMS WITH MEASURING EFFECTIVENESS OF A FIRST POLICY TO DERIVE A SATISFACTION MEASURE --


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/SURESH SURYAWANSHI/            Primary Examiner, Art Unit 2116